Citation Nr: 1131223	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In his initial claim for service connection for tinnitus, the Veteran asserted that during his Navy service in the early 1970s, he was a mount captain for one of the large guns that were fired from the ship, and that he wore a headset while performing this duty.  In his June 2006 Veteran's Application for Compensation and/or Pension (VA Form 21-526), he said his tinnitus began in 1975.  He has consistently stated that he has ringing in his ears, and a private medical record dated in July 2006 reflects a diagnosis of tinnitus.  In his substantive appeal, received in March 2008, he reiterated that he was exposed to noise in service from firing guns, and added that he was also exposed to noise from using pneumatic air guns to clean paint from bulkheads.  He also contended that he was treated with Streptomycin in service, and that such medication could have caused his tinnitus.

Service treatment records do not reflect treatment for tinnitus, but do reflect that he was given Streptomycin during treatment for appendicitis in late January and early February 1973.  The Board finds that the Veteran's reports of noise exposure in service are credible.

A VA examination has not been conducted to determine the etiology of any current tinnitus.  As there is evidence of current tinnitus, evidence of noise exposure from firing guns in service, evidence of treatment with Streptomycin, the Veteran's reports of continuity of ringing in his ears since shortly after service, and an indication that the disability may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has current chronic tinnitus that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for tinnitus since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  The RO/AMC should arrange for a VA audiological examination of the Veteran to determine the etiology and date of onset of any current tinnitus.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.  The examiner is asked to obtain a history from the Veteran as to any noise exposure during his lifetime.

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently demonstrated tinnitus is causally related to the Veteran's active duty service, to include noise exposure or as a result of treatment with Streptomycin.

The rationale for any opinion expressed should be provided in the examination report.
3.  Thereafter, the RO/AMC should readjudicate the claim for service connection for tinnitus with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


